Citation Nr: 0941162	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right hand 
tremor.

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to October 1967 and again in the Naval Reserves 
from February 1987 to February 2004 with various periods of 
active duty for training (ACDUTRA), to include January 31, 
1997, and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his right hand tremor is a result of a 
motor vehicle accident (MVA) occurring on January 31, 1997 
while he was on ACDUTRA.  The Veteran suffered whiplash to 
his neck and radiating pain down his right arm and right 
hand.  The Veteran claims he now has a chronic right hand 
tremor due to the whiplash and secondary to the primary neck 
injury he sustained in the 1997 MVA.  He further claims he is 
unemployable mainly because of the loss of use of his right 
hand.  The Veteran claims he is unable to perform any fine 
motor tasks with his right hand, which is his predominant 
hand.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In this case, although many duty-to-assist letters 
were sent to the Veteran during the pendency of this appeal, 
no letter detailed the evidence necessary to substantiate 
specifically secondary service-connection claims.  Corrective 
action is required.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Veteran's service treatment records confirm 
the 1997 MVA with complaints of neck pain and radiating right 
arm and hand pain.  The service treatment records also 
indicate the Veteran injured his right thumb breaking up a 
fight in October 1965 and fractured right fingers in April 
1990 while pulling out a ground rod with a forklift.  

The Veteran was afforded VA examinations in December 2005 and 
May 2008 to ascertain whether the Veteran's right hand tremor 
could be secondary to his service-connected neck disability.  
Those examiners, however, did not comment on every possible 
theory of recovery in this case.  Specifically, no examiner 
commented on whether the Veteran's right hand tremor was 
aggravated by his service-connected neck disability.  See 38 
U.S.C. § 5103A(d) (2002); 38 C.F.R. § 3.310(a)(2)(b) (stating 
that service connection on a secondary basis may be 
established by a showing that the current disability was 
either caused by or aggravated by a service-connected 
disability). 

The Veteran also has never been afforded a VA examination to 
ascertain whether the Veteran's right hand tremor could 
directly be related to in-service injuries, to include the 
1965 and 1990 right hand injuries or the 1997 MVA.  See, 
e.g., Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994) (in that case, the Court held that even if a 
statutory presumption was inapplicable the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis). 

Rather, the 2005 and 2008 VA examiners' opinions were limited 
to whether the Veteran's right hand tremor was secondary to 
his service-connected neck disability.  In light of the 
evidence, a new VA examination is indicated.

With regard to the Veteran's claim of TDIU, it is clear the 
Veteran's TDIU claim is mainly based on the fact that he lost 
a great deal of functioning of his right hand due to his 
essential tremor.  Indeed, the medical evidence indicates the 
Veteran's decreased functioning of the right hand is the 
biggest hindrance to his employability.  Accordingly, the 
Board concludes this issue is "inextricably intertwined" 
with whether the Veteran's right hand tremor may be service-
connected.  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 181 (1991).  

The RO should also take this opportunity to obtain VA 
outpatient treatment records from October 2008 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent.  
In particular, the Veteran should be 
informed of how to establish his claim of 
secondary service connection under 
38 C.F.R. § 3.310.

2.  Obtain the Veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Center in Kansas City, 
Missouri from October 2008 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available. 

3.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for an appropriate VA examination for the 
claimed condition of a right hand tremor, 
claimed also as secondary to his service-
connected neck disability, to determine 
the extent and likely etiology of any 
right hand condition(s) found, 
specifically:
*	Whether the Veteran's right hand 
disability(ies) is caused or 
aggravated by any incident of 
service, to include the 1965 injury, 
the 1990 injury or the 1997 MVA; and 
*	Whether any right hand disability 
found is caused by or aggravated by 
the Veteran's service-connected neck 
disability, to include any 
neurological manifestations thereof. 
The claims folder and a copy of this 
decision must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
specifically the 2005 and 2008 VA 
examinations.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  


4.  After completion of the above and any 
additional development deemed necessary to 
fully and completely adjudicate any and 
all inextricably intertwined claims, the 
RO should review the claims.  If the 
claims remain denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2008). 

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

